Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to Applicant’s initially filed application dated 10/29/2021.  Claims 1-20 are currently pending and being examined in this reply.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0339240 A1 to Anderson et al. (“Anderson”), in view of United States Patent Application Publication No. 2012/0284180 A1 to Yang (“Yang”), in view of Official Notice, in view of United States Patent Application Publication No. 2004/0187018 A1 to Owen et al. (“Owen”).

In regards to claims 1, 8, and 15 Anderson discloses the following limitations:
A system for authenticating electronic payments at point-of-sale devices, comprising: a storage device configured to store instruction; and one or more processors configured to execute the instructions, the instructions causing the one or more processors to: (see at least Anderson figure 1 (memory (126), processors (124))
receive a voice sample recorded at the point-of-sale device based on the authentication request, (Anderson Figure 2 Provide Verbal Payment Authorization (208), Paragraph [0051] “the user device 102 may initiate payment authorization using the voice recognition module 122…the user device 102 may provide a recording of the name or phrase to the authorization server 106”)
compare the voice sample to one or more reference recordings (Anderson Paragraph [0052] “the authorization server 106 may use the biometric module 138 to analyze the vocal recording and compare the results against another vocal recording to determine that the content (e.g., the phrase or name) is correct”) 
determine, based on comparing the voice sample to the one or more reference recordings, that the voice sample matches the one or more reference recordings in response to determining that the voice sample matches the one or more reference recordings determine that the voice sample is authentic; and authorize the electronic payment when the voice sample is determined to be authentic. (Anderson Paragraph [0052] “The biometric module 138 may determine if the vocal signature between the two recordings is similar to within certain likelihood. In one instance, the certain likelihood may include a similarity threshold that will deem the recording authenticate and authorize the release of the payment credentials.”)
Anderson does not appear to specifically disclose the following limitations:
receive a request to conduct an electronic payment; 
transmit an authentication request to a point-of-sale device, wherein the authentication request is associated with an authentication timestamp; 
wherein the voice sample is associated with a voice sample timestamp; 
compare the authentication timestamp to the voice sample timestamp; 
determine, based on comparing authentication timestamp to the voice sample timestamp that the authentication timestamp matches the voice sample timestamp; 
that the authentication timestamp matches the voice sample timestamp, determine the voice sample is authentic
The Examiner provides Yang to teach the following limitations:
transmit an authentication request to a point-of-sale device, (see at least Yang Figure 3A steps 510-511)
As shown above, Anderson discloses a system of payment authorization via voice authentication, and Yang teaches a mobile transaction method that utilizes a captcha code for verification. Further Anderson in ¶ 0041 “receiving a request to conduct an electronic payment.”  The paragraph describes elements of the Authorization server (i.e., lexicon and wallet module(s)) that are being used to “purchase” while the user is interacting with the merchant server. Examiner also takes Official Notice that it is old and well known in the art for an authorization server to receive a request to conduct an electronic payment.   It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the system of Anderson with the system of Yang and Official Notice in order to add an additional layer of security to the transaction process and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Owen to teach the following limitations:
wherein the authentication request is associated with an authentication timestamp; wherein the voice sample is associated with a voice sample timestamp; compare the authentication timestamp to the voice sample timestamp; determine, based on comparing authentication timestamp to the voice sample timestamp that the authentication timestamp matches the voice sample timestamp; that the authentication timestamp matches the voice sample timestamp, determine the voice sample is authentic (see at least Owen ¶¶ 0015, 0017, and 0054)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the system of Anderson with the teachings of Owen in order to add additional layers of security to the transaction process and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claims 2, 9, and 16 Anderson discloses the following limitations:
wherein the request to conduct the electronic payment is received from one of a mobile device associated with a customer or a terminal computer associated with a merchant. (Anderson Figure 1 User Device (102), Paragraph [0010] “a user device including one or more processors communicating order information for a proposed payment transaction.”)

In regards to claims 4, 11, and 18 Anderson does not appear to specifically disclose the following limitations:
wherein the authentication request comprises an image.
The Examiner provides Yang to teach the following limitations:
wherein the authentication request comprises an image. (see at least Yang Figure 3A steps 510-511)
As shown above, Anderson discloses a system of payment authorization via voice authentication, and Yang teaches a mobile transaction method that utilizes a captcha code for verification. It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the system of Anderson with the system of Yang in order to add an additional layer of security to the transaction process and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0339240 A1 to Anderson et al. (“Anderson”), in view of United States Patent Application Publication No. 2012/0284180 A1 to Yang (“Yang”), in view of Official Notice, in view of United States Patent Application Publication No. 2004/0187018 A1 to Owen et al. (“Owen”), in further view of United States Patent Application Publication No. 2015/0127536 A1 to Van Den Broeck et al. (“Van Den Broeck”).

In regards to claims 3, 10, and 17 Anderson does not appear to specifically disclose the following limitations:
wherein the instructions further cause one or more processors are to: determine a location of the point of sale; and determine whether the mobile device is located at the point-of-sale when the request to conduct the electronic payment is received.
The Examiner provides Van Den Broeck to teach the following limitations:
wherein the instructions further cause one or more processors are to: determine a location of the point of sale; and determine whether the mobile device is located at the point-of-sale when the request to conduct the electronic payment is received.  (Van Den Broeck teaches a method of using geolocation to determine and authorize payment based on the location of a POS and of a mobile device. See at least Abstract and Figure 3)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the system of Anderson with the geolocation capabilities of Van Den Broeck in order to help improve fraud prevention. (Van Den Broeck ¶ 0004 "One of the more recurrent problems within the payment card industry is the management of fraud in the use of payment cards”)



Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0339240 A1 to Anderson et al. (“Anderson”), in view of United States Patent Application Publication No. 2012/0284180 A1 to Yang (“Yang”), in view of Official Notice, in view of United States Patent Application Publication No. 2004/0187018 A1 to Owen et al. (“Owen”), in further view of United States Patent Application Publication No. 2013/0205370 A1 to Kalgi et al. (“Kalgi”).

In regards to claim 5, 12, and 19 Anderson does not appear to specifically disclose the following limitations:
wherein the image is a captcha, and the voice sample includes spoken characters from the captcha.
The Examiner provides Kalgi to teach the following limitations:
 wherein the image is a captcha, and the voice sample includes spoken characters from the captcha. (Kalgi teaches using a captcha code sent to a mobile device, and using the spoken response of the code and voice recognition to determine the outcome of the captcha.  See at least ¶ 0069 “Upon viewing the human challenge-response test, user 290 is expected to enter a user's response 256… user 290 may speak or voice user's response 256 into a microphone of mobile device 210”)
Anderson discloses a system of payment authorization via voice authentication, and Kalgi teaches using a captcha challenge to a mobile device and allowing the user to respond to the captcha by voice.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the system of Anderson with the method of Kalgi in order to add an enhanced layer of security to the transaction process, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



In regards to claims 6, 13, and 20  Anderson does not appear to disclose the following limitation:
wherein the voice sample includes a spoken description of the image.
The Examiner provides Kalgi to teach the following limitations:
wherein the voice sample includes a spoken description of the image. (Kalgi teaches using a captcha image sent to a mobile device, and using the spoken response of the image and voice recognition to determine the outcome of the captcha.  See at least ¶ 0069 “Upon viewing the human challenge-response test, user 290 is expected to enter a user's response 256… user 290 may speak or voice user's response 256 into a microphone of mobile device 210”)
Anderson discloses a system of payment authorization via voice authentication, and Kalgi teaches using a captcha challenge to a mobile device and allowing the user to respond to the captcha by voice.  Therefore, It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the system of Anderson with the method of Kalgi in order to add an enhanced layer of security to the transaction process, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claims 7 and 14, Anderson discloses the following limitations:
wherein the voice sample is recorded using a mobile device operated by a speaker. (Anderson Figure 2 Provide Verbal Payment Authorization (208), ¶ 0051 “the user device 102 may initiate payment authorization using the voice recognition module 122…the user device 102 may provide a recording of the name or phrase to the authorization server 106”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627